Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
Claims 14, 16-18, 22, and 25 are allowed over the prior art of record. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Mitra et al (US 2010/0224205), Edgar et al (US 7890152), Edgar et al (US 2015/0237991), and Edgar et al (US 2009/0025747).
Mitra is considered the best prior art, teaching a device for modifying a treating surface with an image capture device, a housing, and a cartridge assembly. Mitra does not teach or reasonably suggest a removable cartridge assembly, an image capture device having a center line that is neither perpendicular nor parallel to the center line of the nozzle array, or a removable spacer component. 
Edgar ‘152, ‘991, and ‘747 all teach devices for modifying a treatment surface. Edgar ‘152 teaches a removable cartridge assembly and a spacer component, however the spacer component is not described as removable. Additionally, the cartridge assembly does not also comprise the nozzle array. Instead, the nozzle array is located on the printer head 8, which is a separate component from the removable cartridge assembly. Edgar ‘747 teaches an image capture device disposed at an angle that is not perpendicular or parallel to the center line of a nozzle. Edgar ‘991 teaches a device with an array of nozzles and a removable cartridge housing. Even in combination with all three Edgar references, the Mitra reference still does not disclose a removable spacer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781